EXHIBIT 10.17

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is entered into as of December 18,
2017, by and among Integrated Ventures, Inc. (f/k/a EMS Find, Inc.), a Nevada
corporation (the “Company”) and Global Opportunity Group LLC (“Investor”).

 

WHEREAS, the Company issued to Investor the warrants identified on Schedule A
hereto (the “Warrants”);

 

WHEREAS, the Company desires to exchange the Warrants for a convertible note in
the form annexed hereto as Exhibit B (the “Note”) which shall be convertible
into shares of the Company’s common stock pursuant to the terms of the Note (the
“Conversion Shares”).

 

NOW, THEREFORE, in consideration of the rights and benefits that they will each
receive in connection with this Agreement, the parties, intending to be legally
bound, agree as follows:

 

1. Exchange. The Company and Investor agree to exchange the Warrants for the
Note. The Note shall be issued pursuant to an exemption from registration under
Section 3(a)(9) of the Securities Act, as amended.

 

2. Negative Covenants. The company hereby agrees not to effectuate a reverse
split of its common stock for three (3) months from the date of this agreement.

 

3. Tacking. The Company acknowledges that the Investor’s holding period of the
Note shall tack for Rule 144 purposes back to March 28, 2017.

 

4. Disclosure and Reporting Obligations.

 

(a) The Company shall, file a form 8K disclosing this transaction immediately
following the execution of this agreement, disclosing the material terms of the
transactions contemplated hereby.

 

(b) Commencing on the date if this Agreement and ending at such time that cthe
Conversion Shares may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, the Company shall satisfy the current public information
requirement under Rule 144(c).

 

5. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Investor as of the date hereof as follows:

 

(a) Organization and Standing. The Company is a corporation duly organized,
validly existing under, and by virtue of, the laws of Nevada, and is in good
standing under such laws. The Company has all requisite corporate power and
authority to own and operate its properties and assets and to carry on its
business as presently conducted. The Company is duly qualified and authorized to
transact business and is in good standing as a foreign corporation in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on its business, properties or financial condition.

 



  -1-

   



 

(b) Corporate Power. The Company has all requisite legal and corporate power and
authority to execute and deliver this Agreement, to issue the Note and
Conversion Shares hereunder, and to carry out and perform its obligations under
the terms of this Agreement and the transactions contemplated hereby.

 

(c) Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement, the authorization, sale, issuance
and delivery of the Settlement Shares and the performance of all of the
Company’s obligations hereunder have been taken or will be taken prior to the
Closing. This Agreement has been duly executed by the Company and constitutes
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to the laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies.

 

(d) Offering. Subject in part on the accuracy of the Investor’s representations
herein, the offer, sale and issuance of the Settlement Shares in conformity with
the terms of this Agreement constitute transactions exempt from registration of
under the Securities Act of 1933, as amended (the “Securities Act”) and from all
applicable state securities laws. The sole consideration for the issuances of
the Note is the Investor’s surrender of the Warrants.

 

6. Representations and Warranties of the Investor. Investor hereby represents
and warrants as of the date hereof to the Company as follows:

 

(a) Organization and Standing. The Investor is either an individual or an entity
duly organized, validly existing under, and by virtue of, the laws of the
jurisdiction of its incorporation or formation, and is in good standing under
such laws.

 

(b) Corporate Power. The Investor has all right, corporate, partnership, limited
liability company or similar power and authority to execute and deliver this
Agreement and to carry out and perform its obligations under the terms of this
Agreement and the transactions contemplated hereby.

 

(c) Authorization. All corporate, partnership, limited liability company or
similar action, as applicable on the part of such Investor, necessary for the
authorization, execution, delivery and performance of this Agreement and the
performance of all of such Investor’s obligations hereunder have been taken or
will be taken prior to the Closing. This Agreement has been duly executed by the
Investor and constitutes valid and legally binding obligations of such Investor,
enforceable against such Investor in accordance with their respective terms,
subject to the laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.

 

(d) Own Account. Investor is acquiring the Settlement Shares for its own
account.

 

(e) Investor Status. The Investor is either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act. Such Investor is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

 



  -2-

   



 

7. Miscellaneous.

 

(a) Entire Agreement. This Agreement, together with the schedules attached
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written with respect to such matters.

 

(b) Notices. All notices, demands requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall occur first.

 

(c) Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Investor, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.

 

(d) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

 

(f) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and assigns, and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.

 

(g) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the transactions
contemplated hereby shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principals of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or the
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.

 



  -3-

   



 

(h) Survival. The representations and warranties contained herein shall survive
the Closing for the applicable statute of limitations.

 

(i) Execution. This Agreement may be executed in one or more counterparts, all
of which when taken together shall be considered one and the same agreement, it
being understood that the parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by email
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature was an original thereof.

 

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ, an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(k) Construction. The parties hereto agree that each of them and/or their
respective counsel have reviewed and have had an opportunity to revise this
Agreement and the schedules attached hereto. This Agreement shall be construed
according to its fair meaning and not strictly for or against any party. The
word “including” shall be construed to include the words “without limitation.”
In this Agreement, unless the context otherwise requires, references to the
singular shall include the plural and vice versa.

 

(l) WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY
ANDINTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRAIL BY
JURY.

 

[Remainder of page intentionally left blank]

 



  -4-

   



 

IN WITNESS WHEREOF, the parties have caused this Exchange Agreement to be duly
executed and delivered as of the date and year first written above.

 



COMPANY

 

 

Integrated Ventures, Inc.

 

      By: /s/ Steve Rubakh

 

Steve Rubakh   Its: CEO      

INVESTOR

 

 

 

Global Opportunity Group LLC

 

 

 

 

By:

/s/ Gabriel Berkowitz

 

 

Gabriel Berkowitz

 

Its:

Manager

 



 

SCHEDULE A

 



Date Issued

 

Warrants

 

August 10, 2016

 

 

165,000

 

February 12, 2017

 

 

33,333

 

March 28, 2017

 

 

605,000

 

Total

 

 

803,333

 



 



  -5-

   



 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Convertible Note
due December 18, 2018 of INTEGRATED VENTURES, INC. a Nevada corporation (the
“Company”), into shares of common stock (the “Common Stock”), of Borrower
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by Borrower in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to Borrower that its ownership of the Common Stock does not exceed the
amounts specified under Section 4 of this Note, as determined in accordance with
Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

 



Date to Effect Conversion: ____________________________

Principal Amount of Note to be Converted: $__________________

Additional Interest to be Converted: $______________________

Number of shares of Common Stock to be issued: ______________

Signature: _________________________________________

Name: ____________________________________________

Address for Delivery of Common Stock Certificates: __________

_____________________________________________________

_____________________________________________________

Or

DWAC Instructions: _________________________________

Broker No:_________________

Account No: ____________________



 

 



-6-

